      Case: 1:18-cv-02424-SO Doc #: 23 Filed: 12/07/18 1 of 7. PageID #: 286




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DENNIS GLENDENNING                              )    CASE NO. 1:18-CV-02424
                                                )
       Plaintiff                                )    JUDGE SOLOMON OLIVER, JR.
                                                )
       v.                                       )
                                                )    REPLY BRIEF IN SUPPORT OF
CLEVELAND ANIMAL PROTECTIVE                     )    MOTION TO STAY PRELIMINARY
LEAGUE (“CLEVELAND APL”), et al.                )    INJUNCTION HEARING AND TO
                                                )    DISMISS COMPLAINT PURSUANT TO
       Defendants                               )    ABSTENTION DOCTRINE

       Defendant J. Jeffrey Holland, by and through counsel, respectfully submits his reply brief

in support of his motion to stay and dismiss the plaintiff’s complaint pursuant to the abstention

doctrine.

       In an effort to avoid a stay, plaintiff has abandoned prior arguments set forth in his

complaint and motion for injunctive relief. Initially, plaintiff argued that feral cats living in his

house could not be legally seized without the filing of a criminal complaint. On October 30,

2018, plaintiff was criminally charged in the case captioned State of Ohio v. Dennis

Glendenning, Case No. 18CRB04963 in the Parma Municipal Court. The criminal complaint

contains 24 counts based on plaintiff’s violation of R.C. 959.131(D)(1) and 2 counts in violation

of R.C. 959.131(2). (See, Ex. B to Motion to Stay Preliminary Injunction Hearing and to

Dismiss Complaint Pursuant to Abstention Doctrine.) Now that criminal charges have been filed

plaintiff argues, for the first time, that he is really only challenging the procedure set forth in

R.C. 959.132 relating to the seizure of abused animals. Ohio’s statutory scheme for addressing

animal abuse must be analyzed as a whole, and plaintiff cannot avoid a stay in this case with a

new strategy of attacking only the procedures set forth in R.C. 959.132. Plaintiff clearly has the

opportunity to raise all constitutional and other claims at issue in this case in the ongoing
      Case: 1:18-cv-02424-SO Doc #: 23 Filed: 12/07/18 2 of 7. PageID #: 287



criminal case and a related appeal of the Order finding probable cause existed to seize the cats

living in his home. Pursuant to the Younger abstention doctrine, defendant Jeffrey Holland

respectfully moves this Court to dismiss plaintiff’s amended complaint, or for an Order staying

this Federal Court action.

I.     THE TRANSCRIPT ATTACHED TO THE PLAINTIFF’S OPPOSITION
       BRIEF DEMONSTRATES WHY THE FILING OF ANIMAL CRUELTY
       CHARGES IS IN CONCERT WITH THE SEIZURE OF PLAINTIFF’S CATS

       Over 150 feral cats were living in deplorable conditions in plaintiff’s home located in

Seven Hills, Ohio. After obtaining a valid search warrant, the Cleveland Animal Protective

League (“Cleveland APL”) seized the cats on October 2, 2018. On October 11, 2018, a probable

cause hearing was held pursuant to R.C. 959.132. Plaintiff cited to a portion of the transcript

from that hearing to argue that the seizure of plaintiff’s cats is wholly separate from the filing of

animal cruelty charges pursuant to R.C. 959.131. (Pl.’s Opp., pp. 3-4.) A reading of the

complete transcript, however, establishes why R.C. 959.132 (Impounding and disposition of

companion animal) and R.C. 959.131 (Prohibitions concerning companion animals) work

together within Ohio’s statutory framework criminalizing animal cruelty.

       As an initial matter, the excerpt that plaintiff cites to as Defendant Holland’s alleged

admission that property seizure under 959.132 is “apart” from animal cruelty charges under

959.131 was a statement made by Mr. Holland with respect to a hypothetical situation that has no

bearing on this case now that criminal charges have actually been filed against the plaintiff.

(Pl.’s Opp., p. 4.) In any event, the actual sworn testimony provided at the hearing supports the

conclusion that, rather than being wholly separate processes, the impounding of animals and

filing of animal cruelty charges are instead very much related. For example, Cleveland APL

Chief Humane Investigator Joseph Dell’Anno testified as follows at the probable cause hearing:




                                                 2
      Case: 1:18-cv-02424-SO Doc #: 23 Filed: 12/07/18 3 of 7. PageID #: 288



           •   Upon entering the plaintiff’s property on Oct. 2, 2018, the odor of
               ammonia was so strong that Dell’Anno had to wear a respirator. (Tr. 15:
               21-24, ECF Doc# 19-1.)

           •   A cat was actively bleeding on a pillow on the plaintiff’s bed. (Tr. 17: 19-
               21, ECF Doc# 19-1.)

           •   Multiple deceased cats were found unrefrigerated and decomposing, with
               maggots on then in areas where other cats were living. (Tr. 18: 18-20, 19:
               12-14, ECF Doc# 19-1.)

           •   A large amount of diarrhea was found throughout the plaintiff’s house.
               (Tr. 21: 14-16, ECF Doc# 19-1.)

           •   In addition to the respirator, investigating humane agents wore hazardous
               material protective clothing and boots and gloves. (Tr. 24: 6-9, ECF Doc#
               19-1.)

       Despite the horrendous conditions inside the plaintiff’s house on October 2, 2018 as

shown above, the most vivid assessment of just how bad conditions were is shown through Mr.

Dell’Anno’s discovery of a recently deceased cat:

               Question:      All right. Showing you what’s been marked as 21, State’s
                              Exhibit 21; can you tell me what that photograph shows?

               Answer:        Yes this is a picture of a cat that inside of the garage during
                              the warrant, the cat was alive for the initial walkthrough
                              which consisted of just several individuals, we did not start
                              taking the cats at that point we were just walking through
                              the Building Commission, the Health Department and the
                              officers walked through. The animal was alive at that time.
                              We then proceeded to walk outside and waited for our
                              veterinarian to come who did her walkthrough and at that
                              time the cat was deceased with a large pool of very liquid
                              diarrhea behind it. The cat looks to have some fur loss,
                              some wet fur.

(Tr. 30:25 – 31:8, ECF Doc# 19-1.)

       The above conditions were deemed sufficiently bad by Mr. Dell’Anno to justify the

seizure of the plaintiff’s cats pursuant to R.C. 959.132. (Tr. 31: 24-25, ECF Doc# 19-1.) The

seizure, later held to have been done with probable cause, was also used to support the filing of



                                                 3
       Case: 1:18-cv-02424-SO Doc #: 23 Filed: 12/07/18 4 of 7. PageID #: 289



criminal charges against the plaintiff pursuant to R.C. 959.131. This demonstrates how the two

statutes work together.

       The interrelated nature of the probable cause hearing and the potential filing of criminal

charges were also made clear on the record. At the onset of the hearing, Judge O’Donnell stated

as follows: “Okay. So this is really whether or not the cats could be held pending any future

action by the APL.” (Tr. 5: 10-11, ECF Doc# 19-1.) And later on, Mr. Holland felt compelled

to warn the plaintiff of his right not to testify during the probable cause hearing because anything

he said could be used against him in a subsequent animal cruelty prosecution. (Tr. 47: 2-4, ECF

Doc# 19-1.) As the plaintiff’s criminal case makes clear, the seizure of animals pursuant to R.C.

959.132 is fully related to the subsequent filing of animal cruelty charges pursuant to R.C.

959.131.

II.    PLAINTIFF PREVIOUSLY ARGUED THAT R.C. 959.132 AND R.C. 959.131
       ACT IN CONCERT

       The purported distinction between R.C. 959.132 and R.C. 959.131 that plaintiff attempts

to draw in his opposition to Mr. Holland’s motion to stay and dismiss the complaint was not

articulated in the plaintiff’s complaint and motion for injunctive relief. In fact, the plaintiff took

the opposite position when filing this case.

       Plaintiff made clear to this Court and through his pleadings that his primary contention

upon the filing of this matter was that the feral cats could not be legally seized pursuant to R.C.

959.132 without the filing of criminal charges under R.C. 959.131. (See Pl.’s Comp. ¶ 36; Pl.’s

Memo in Support of Motion for Injunctive Relief, p. 2.) In fact, the plaintiff even specifically

alleged that the right to seize under R.C. 959.132 “is a function of, and arises out of, criminal

enforcement.” (Pl.’s Compl. ¶ 6.) Now that criminal charges have been filed, the plaintiff




                                                  4
       Case: 1:18-cv-02424-SO Doc #: 23 Filed: 12/07/18 5 of 7. PageID #: 290



cannot credibly argue that R.C. 959.132 is so separate from the currently pending criminal

charges that the Younger abstention doctrine does not apply.

        Plaintiff argues that Younger abstention does not apply in this case because R.C. 959.132

is neither a “forfeiture proceeding” nor “quasi criminal.” Plaintiff’s effort to avoid a stay in this

case by trying to create meaningless legal distinctions should be rejected. The Younger

abstention doctrine is broad enough to encompass the current situation. For example, in Huffman

v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200 (1975), the United States Supreme Court applied

Younger abstention to non-criminal matters. In the present case, the Cleveland APL seized the

cats living at plaintiff’s home pursuant to the authority set forth in R.C. 959.132. Evidence

obtained pursuant to this statute has been used to support the filing of the criminal complaint

filed against the plaintiff currently pending in Parma Municipal Court. A finding by this (or any

other) court that the seizure of the cats was “unconstitutional” would obviously have a significant

impact on the currently pending criminal charges which would violate the very purpose of the

abstention doctrine.

III.    THE PLAINTIFF’S STATE COURT APPEAL FURTHER SUPPORTS
        ABSTENTION

        Plaintiff argues at page 6 of his brief in opposition that “[t]here is no ongoing state

judicial proceeding for Younger purposes, as it relates to the R.C. 959.132 proceedings.” This

claim is simply not true. Plaintiff has filed an appeal of the court order finding that probable

cause existed which is currently pending.              That appeal, captioned City of Seven Hills v.

Glendenning, CA-18-107883, was filed November 7, 2018.1                      The judgment entry that the

plaintiff appealed specifically references both R.C. 959.132 and R.C. 959.131. Clearly, plaintiff

has an opportunity to raise any constitutional or other issues relating to R.C. 959.132 in the state

1
 Plaintiff’s Notice of Appeal filed on November 7, 2018 in the Eighth District Court of Appeals captioned City of
Seven Hills v. Glendenning, CA-18-107883 is attached hereto as Exhibit A.


                                                       5
      Case: 1:18-cv-02424-SO Doc #: 23 Filed: 12/07/18 6 of 7. PageID #: 291



court appeal. Absent a showing of bad faith, harassment, or other extraordinary circumstances,

which do not exist and have not been alleged here, plaintiff’s constitutional claims can and must

be determined in the ongoing state court proceedings.          Middlesex Cty. Ethics Comm. v.

GardenState Bar Assoc., 457 U.S. 423, 102 S.Ct. 2517 (1982).

       Plaintiff also argues at page 7 of his opposition brief that he does not have an “adequate

opportunity” in the criminal case to raise constitutional challenges related to the R.C. 959.132

proceeding. This argument also rings hollow. In fact, plaintiff has two avenues in state court to

raise and challenge the very constitutional issues that he asks this Court to decide; the criminal

case and the appeal, both of which are being actively litigated. Between these two state court

proceedings, plaintiff has an opportunity to raise each and every defense, constitutional or

otherwise, and there is simply no need for this Court to decide these important state law issues at

this time, and, in fact, to do so would be contrary to the Younger abstention doctrine.

IV.    CONCLUSION

       The plaintiff previously argued that R.C. 959.132 and R.C. 959.131 were so inseparable

that seizure under 959.132 was not permitted without corresponding criminal charges under

939.131. Now that charges have been filed, and in the face of case law that abstention is

appropriate even if a plaintiff wins a race to the courthouse and files a federal lawsuit before the

filing of state criminal charges, the plaintiff has abruptly changed his argument. The plaintiff’s

flip-flop, however, is consistent with his overarching and transparent goal of preventing state

court judges from deciding the constitutionality of state statutes. The Younger doctrine was

developed to safeguard against this very approach. Plaintiff has the opportunity to raise all

constitutional issues in the two active and ongoing state court proceedings.          As a result,




                                                 6
       Case: 1:18-cv-02424-SO Doc #: 23 Filed: 12/07/18 7 of 7. PageID #: 292



defendant Jeffrey Holland respectfully requests that this Court dismiss plaintiff’s amended

complaint, or, in the alternative, that this Federal action be stayed.


                                                  Respectfully submitted,


                                                  /s/Timothy T. Brick
                                                  TIMOTHY T. BRICK (0040526)
                                                  JOSEPH MONROE II (0086540)
                                                  Gallagher Sharp LLP
                                                  Sixth Floor – Bulkley Building
                                                  1501 Euclid Avenue
                                                  Cleveland, OH 44115
                                                  (216) 241-5310 (Telephone)
                                                  (216) 241-1608 (Facsimile)
                                                  Email: tbrick@gallaghersharp.com
                                                         jmonroe@gallaghersharp.com
                                                  Attorneys for Defendant J. Jeffrey Holland



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of December, 2018 a copy of the foregoing Reply Brief

in Support of Motion to Stay Preliminary Injunction Hearing and to Dismiss Complaint Pursuant

to Abstention Doctrine was filed electronically. Notice of this filing will be sent by operation of

the Court’s electronic filing system to all parties indicated on the electronic filing receipt. All

other parties will be served by regular U.S. Mail. Parties may access this filing through the

Court’s system.

                                                  Respectfully submitted,

                                                  /s/Timothy T. Brick
                                                  TIMOTHY T. BRICK (0040526)
                                                  JOSEPH MONROE II (0086540)
                                                  Gallagher Sharp LLP
                                                  Attorneys for Defendant J. Jeffrey Holland




                                                  7
